

FIRST AMENDMENT TO LOAN AGREEMENT,
DEED OF TRUST OTHER LOAN DOCUMENTS




THIS FIRST AMENDMENT TO LOAN AGREEMENT, DEED OF TRUST AND OTHER LOAN DOCUMENTS
(this “Agreement”) is made as of February 28, 2015 by and among FOREST PARK
REALTY PARTNERS III, LP, a Texas limited partnership, and BT FOREST PARK REALTY
PARTNERS, LP, a Texas limited partnership (collectively, “Borrower”), and SABRA
TEXAS HOLDINGS, L.P., a Texas limited partnership (“Lender”), with respect to
the following Recitals:


R E C I T A L S:


A.    Borrower and Lender are parties to that certain Loan Agreement dated as of
October 22, 2013 (the “Loan Agreement”), pursuant to the terms and conditions of
which Lender agreed to lend and Borrower agreed to borrow up to the sum of One
Hundred Ten Million and no/100 Dollars ($110,000,000.00) (the “Loan”). Unless
otherwise defined herein, all initially-capitalized terms herein shall have the
same meanings given to such terms in the Loan Agreement.


B.    The Loan is evidenced by that certain Secured Promissory Note dated
October 22, 2013, in the original principal amount of the Loan, executed by
Borrower in favor of Lender (the “Note”).


C.    The repayment of the Note and Borrower’s performance of its obligations
under the Loan Agreement and the other Loan Documents (as hereinafter defined)
are secured by, inter alia, that certain Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing dated as of October 22, 2013,
executed by Borrower, as grantor, and naming Kyle Denbow, as trustee, and
Lender, as beneficiary, filed on October 22, 2013 under Instrument No.
201300330419 of the Real Property Records of Dallas County, Texas (the “Deed of
Trust”), and encumbering that certain real property located in Dallas County,
Texas, more particularly described on Exhibit A attached thereto and by this
reference incorporated herein (the “Property”).


D.    Borrower has requested that Lender modify the Loan and amend the Loan
Documents in certain respects. Lender is willing to grant Borrower’s request
upon the terms and subject to the conditions set forth in this Agreement.


E.    The Loan Agreement, Note, Deed of Trust and any other document, agreement
or instrument which now or hereafter evidences and/or secures the Loan, together
with any replacements, substitutions, supplements, modifications or amendments
thereof or thereto (including, without limitation, any amendment to such
documents as provided herein), shall be collectively referred to herein as the
“Loan Documents.”


NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower hereto agree as follows:


1.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:


(a)    Deleted Definition. The definition of “Lockout Period” in Section 2.1 of
the Loan Agreement is hereby deleted in its entirety.
(b)    Amended Definitions. The following definitions in Section 2.1 of the Loan
Agreement are hereby amended and restated in their entirety to read as follows:
“Maturity Date: The earlier of (i) the last date of the calendar month that is a
full thirty-six (36) months from the Closing Date or any earlier date on which
the Loan shall be required to be paid in full, whether by acceleration or
otherwise, or Borrower elects to prepay the Loan in full pursuant to Section
3.5, or (ii) the date on which Lender or an Affiliate of Lender acquires the
Facility pursuant to the call option set forth in the Option Agreement.”
“Option Agreement: That certain First Amended and Restated Option Agreement
dated effective as of February 28, 2015, by and between Lender and Borrower,
pursuant to which, Borrower has granted to Lender a purchase option to acquire
the Facility.”
(c)    Additional Definition. The following definition is hereby added to
Section 2.1 of the Loan Agreement:
“Standstill Agreement: That certain letter standstill agreement dated as of
February 11, 2015, by and between Borrower and Facility Tenant.”
(d)    Prepayments. Section 3.5(d) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“(d)    Prepayments. Borrower shall have the right to make prepayments of the
Loan in whole, but not in part, at any time provided Borrower (i) gives Lender
written notice of such prepayment not more than sixty (60) days and not less
than ten (10) Business Days prior to the date of such prepayment; provided,
however, such written notice shall not be required in the event of a purchase of
the Facility by Lender or an Affiliate of Lender pursuant to call option set
forth in the Option Agreement; and (ii) such prepayment is accompanied by all
accrued and unpaid interest on the amount so prepaid up to and including the
date of prepayment, if any. If Borrower elects to prepay the Loan, such election
shall be irrevocable. If Borrower fails to prepay the Loan on the date specified
in such written notice, such failure shall constitute an immediate Event of
Default.”
(e)    Call Option. Sections 6.5 and 7.8 of the Loan Agreement are hereby
amended to delete the phrase “either of the options” wherever such phrase
appears, and replace such phrase with the phrase “the call option”.


(f)    Interest Deferral. Notwithstanding anything in Section 3.5 of the Loan
Agreement, Borrower shall be permitted to defer a portion of the regularly
scheduled payments of interest on the outstanding principal balance of the Loan
that are due and payable for the period commencing on March 1, 2015 and expiring
on June 30, 2015 (the “Deferral Period”); provided, however, in no event shall
the payments of accrued interest during the Deferral Period be less than the
applicable amounts set forth below or paid after the applicable dates set forth
below:


Payment Date
Amount
Friday, March 6, 2015
$250,000
Friday, April 3, 2015
$250,000
Friday, May 1, 2015
$250,000
Friday, June 5, 2015
$250,000



Borrower shall be obligated to resume regular payments of interest on the
outstanding principal balance of the Loan commencing in July, 2015 and
continuing on the first (1st) day of each calendar month thereafter; provided,
however, that for the months of July, August, September, October, November and
December of 2015 only, regularly scheduled payments of interest shall be due and
payable on the date set forth below for the applicable month:


Interest Payment Date
Friday, July 3, 2015
Friday, August 7, 2015
Friday, September 4, 2015
Friday, October 2, 2015
Friday, November 6, 2015
Friday, December 4, 2015



The aggregate amount of the interest deferred by Borrower (the “Deferred
Interest Amount”) relating to the Deferral Period shall bear interest at a fixed
rate per annum equal to ten percent (10%), from the date such interest was due
and payable as provided in Section 3.5(a) of the Loan Agreement until paid in
full. In the event that any portion of the Deferred Interest Amount (together
with any accrued and unpaid interest thereon) shall remain outstanding as of
July 31, 2016, commencing on August 1, 2016 and continuing on the first (1st)
day of each calendar month thereafter until the Maturity Date, Borrower shall
make equal monthly payments to Lender (in addition to the amounts required to be
paid by Borrower under the provisions of Section 3.5(a) of the Loan Agreement)
in an amount sufficient to amortize such outstanding Deferred Interest Amount
(and accrued interest thereon) over a twelve (12) month period. The Deferred
Interest Amount, and all accrued and unpaid interest thereon, shall in all
events be due and payable upon the earlier to occur of (i) the purchase of the
Facility by Lender or an Affiliate of Lender pursuant to call option set forth
in the Option Agreement or (ii) the Maturity Date.


(g)    Application of Rents Received. Borrower agrees that, until the Deferred
Interest Amount and all accrued and unpaid interest thereon shall be paid in
full, all payments of rent under the Facility Lease (other than amounts payable
under the Standstill Agreement relating to outstanding ad valorem taxes
attributable to the Leased Premises and interest and penalties thereon) shall
promptly be turned over to Lender upon receipt by Borrower. During the Deferral
Period, all such amounts paid to Lender shall be applied by Lender in the
following order of priority: (i) to Borrower’s obligation to make the minimum
monthly payments of accrued interest pursuant to the provisions of Section 1(f)
above, (ii) to the payment of accrued but unpaid interest on the Deferred
Interest Amount; and (iii) to the payment of all or any portion of the principal
balance of the Deferred Interest Amount. Following the expiration of Deferral
Period, all such amounts paid to Lender shall be applied by Lender in the
following order of priority: (x) payment of interest on the outstanding
principal balance of the Loan as provided in Section 3.5(a) of the Loan
Agreement; (y) payment of accrued but unpaid interest on the Deferred Interest
Amount; and (z) payment of all or any portion of the principal balance of the
Deferred Interest Amount.


(h)    Additional Collateral. If and to the extent Borrower receives or takes
title to units of ownership in Facility Tenant at any time during Loan Term,
Borrower agrees that such units of ownership in Facility Tenant shall become
additional collateral for the Loan. To that end, as additional consideration for
Lender’s execution of this Agreement, Borrower hereby GRANTS, BARGAINS, CONVEYS,
ASSIGNS, TRANSFERS, and SETS OVER unto Lender a first and prior security
interest in all of Borrower’s right, title, and interest in, to and under all
rights Borrower has or may in the future obtain by virtue of the acquisition by
Borrower of units of ownership in Facility Tenant (the “Additional Collateral”).
The Additional Collateral shall be deemed part of the Mortgaged Property (as
defined in the Deed of Trust). Borrower shall deliver to Lender, in form and
substance satisfactory to Lender, such financing statements and such further
assurances as Lender may, from time to time, reasonably consider necessary to
create, perfect, and preserve Lender’s security interest herein granted, and
Lender may cause such statements and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to create, perfect,
and preserve such security interest. Borrower hereby authorizes Lender to
prepare and file new financing statements, financing statement amendments, and
financing statement continuations that describe all or any portion of the
Additional Collateral as collateral thereunder, and Lender may file such
statements without any signature of Borrower or of a representative of Borrower
appearing thereon, where such filings are permitted by applicable Legal
Requirements.


(i)    Section 9.1(j) of the Loan Agreement is hereby deleted in its entirety
and the following is substituted as Section 9.1(j) and Section 9.1(k) thereof:


“(j)    The occurrence of an Event of Default (as defined in the Facility Lease)
or the failure by Facility Tenant to timely pay each amount due and payable to
Borrower under the terms of the Standstill Agreement (other than amounts payable
under the Standstill Agreement relating to outstanding ad valorem taxes
attributable to the Leased Premises and interest and penalties thereon); or


(k)    A default shall occur under any other lease or agreement between Lender
or an Affiliate of Lender and Borrower, or any letter of credit, guaranty,
mortgage, deed of trust, or other instrument executed by Borrower in favor of
Lender or an Affiliate of Lender, in every case, whether now or hereafter
existing, where the default is not cured within any applicable grace period set
forth therein.”


2.    Amendment to Note. Section 3(b) of the Note is hereby amended and restated
in its entirety to read as follows:


“(b)
This Note may be prepaid as provided in Article 3 of the Loan Agreement.”

3.    Amendments to Other Loan Documents.


All of the other Loan Documents not specifically described herein are hereby
amended to reflect the amendments described herein.


4.    Approval of Standstill Agreement.


Lender hereby consents to the execution by Borrower and Facility Tenant of the
Standstill Agreement, the form of which has been provided to and approved by
Lender.


5.    Reaffirmation of Obligations.


(a)    Borrower hereby acknowledges and reaffirms its obligations under the Note
and the other Loan Documents, as such documents have been amended by this
Agreement, and agrees that any reference made in any of the Loan Documents to
such documents shall mean as amended pursuant to this Agreement.


(b)    Borrower hereby acknowledges and agrees that the execution and delivery
of this Agreement by Lender shall not be deemed or construed to constitute a
waiver by Lender of any default existing under any of the Loan Documents or a
commitment by Lender to otherwise modify the Loan Documents.


6.    Representations and Warranties.


As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender that:


(a)    To the best of Borrower’s knowledge, as of the date hereof (and after
giving effect to all of the amendments reflected in this Agreement), no Event of
Default by Borrower exists hereunder or under the Loan Agreement, the Note, or
any of the other Loan Documents, and no event exists which, with the giving of
notice or the passage of time, or both, would give rise to an Event of Default
by Borrower hereunder or under any of the Loan Documents; and


(b)    To the best of Borrower’s knowledge, Lender is not in default and has
performed all of its obligations under the Loan Documents, and Borrower does not
have any claim against Lender or defense against the enforcement of the Loan
Documents or any part thereof.


7.    References to Defined Terms.


Wherever the defined term “Agreement”, “Deed of Trust”, “Loan Agreement”, “Loan
Documents” or “Note” is used in any of the Loan Documents, such references shall
be deemed to mean such document as amended by this Agreement.


8.    Effect of Loan Documents.


Except as specifically amended pursuant to the terms of this Agreement, the
terms and conditions of the Loan Agreement, the Note, the Deed of Trust and the
other Loan Documents shall remain unmodified and in full force and effect. In
the event of any inconsistencies between the terms of this Agreement and any
terms of any of the Loan Documents, the terms of this Agreement shall govern and
prevail.


9.    Governing Law.


This Agreement shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Texas without giving effect to any
“conflict of law” rules of such state.


10.    Counterparts.


This Agreement may be executed and delivered (including by facsimile or Portable
Document Format (pdf) transmission) in counterparts, all of which executed
counterparts shall together constitute a single document. Signature pages may be
detached from the counterparts and attached to a single copy of this document to
physically form one document. Any such facsimile documents and signatures shall
have the same force and effect as manually-signed originals and shall be binding
on the parties hereto.


11.    Further Assurances.


At any time or from time to time upon the reasonable request of Lender, Borrower
shall, at its expense, promptly execute, acknowledge and deliver, or cause to be
executed, acknowledged, or delivered, such further instruments and documents and
perform such other acts as may be necessary or advisable, in the reasonable
discretion of Lender, for carrying out the intention or facilitating the
performance of the terms of this Agreement or any of the other Loan Documents,
or for assuring the validity of, perfecting, or preserving the lien of the Deed
of Trust and/or any other Loan Documents, as modified by this Agreement.


12.    Attorneys’ Fees.


If any party commences an action against another party to interpret or enforce
any of the terms of this Agreement or because of the breach by the other party
of any of the terms hereof, the losing party shall pay to the prevailing party
reasonable attorneys’ fees, costs and expenses incurred in connection with the
prosecution or defense of such action, whether or not the action is prosecuted
to a final judgment. For purposes of this Agreement, the terms “attorneys’ fees”
or “attorneys’ fees and costs” shall mean the fees and expenses of counsel to
the parties hereto, which may include printing, photostating, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals,
librarians and others not admitted to the bar but performing services under the
supervision of an attorney. The terms “attorneys’ fees” or “attorneys’ fees and
costs” shall also include, without limitation, all such fees and expenses
incurred with respect to appeals, arbitrations and bankruptcy proceedings, and
whether or not any action or proceeding is brought with respect to the matter
for which said fees and expenses were incurred. The term “attorney” shall have
the same meaning as the term “counsel.”


13.    Entire Agreement.


This Agreement contains the entire understanding of Lender and Borrower with
respect to the subject matter hereof, and no prior or contemporaneous written or
oral agreement or understanding pertaining to any such matter shall be effective
for any purpose. No provision of this Agreement may be amended or added to
except by an agreement in writing, expressly stating that such agreement is an
amendment of this Agreement, signed by the parties to this Agreement or their
respective successors in interest.




[Signatures begin on next page]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


BORROWER:
FOREST PARK REALTY PARTNERS III, LP,
a Texas limited partnership
By:    Neal Richards Group Forest Park Development, LLC,
    a Texas limited liability company,
    its General Partner
By:        /s/ Derrick N. Evers        
Name:        Derrick N. Evers        
Title:        Manager            


BT FOREST PARK REALTY PARTNERS, LP,
a Texas limited partnership
By:    GP BT Healthcare Development Partners, LLC,
    a Texas limited liability company,
    its General Partner
By:        /s/ Richard F. Toussaint    
Name:        Richard F. Toussaint        
Title:        Manager            


[Signatures continue on next page]
LENDER:
SABRA TEXAS HOLDINGS, L.P.,
a Texas limited partnership
By:    Sabra Texas Holdings GP, LLC,
    a Texas limited liability company,
    Its General Partner
By:    /s/ Harold W. Andrews, Jr.        

    Name: Harold Andrews            

    Title:    Chief Financial Officer & Secretary    







1